Citation Nr: 0335842	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left knee injury.  

2.  Entitlement to an initial compensable rating for status 
post dislocation of the left little finger.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for status post left hip bursitis/tendonitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

6.  Entitlement to an initial compensable rating for 
shortness of breath due to undiagnosed illness.  

7.  Entitlement to service connection for a left foot 
disability, claimed as status post left foot cramp.  
8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979 and from September 1985 to July 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board will address the claim of entitlement to an initial 
rating in excess of 10 percent for tinnitus and defer 
appellate consideration of the other claims pending 
completion of the development requested in the REMAND portion 
of this decision.  The deferred issues are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will contact you if further action is required on your 
part.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.   

2.  The June 2000 rating decision granted service connection 
and an initial 
10 percent rating for tinnitus, the maximum schedular rating 
available.  

3.  There is no evidence of exceptional or unusual 
circumstances to warrant referral of the case for 
consideration of an extra-schedular rating.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.87, 
Diagnostic Code 6260 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of this appeal.  Among other things, it eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an August 2001 letter, the RO explained the 
notice and assistance provisions of the VCAA, which included 
explaining that would obtain VA medical records, as well 
service medical records and other records from Federal 
agencies that he identified.  The letter also explained the 
veteran's responsibility to provide enough information to 
obtain evidence, such as private medical records, for the RO 
to attempt to obtain evidence on his behalf.  In addition, 
the letter detailed the additional evidence or information 
needed from him and advised him of the evidence needed to 
substantiate his claim for an increased rating.  In addition, 
the March 2002 statement of the case sets forth the text of 
the relevant regulations implementing the VCAA.  Accordingly, 
the Board finds that the notice provisions of the VCAA are 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

With respect to the duty to assist, the Board finds that the 
RO has obtained or received all service medical records and 
post-service VA or private medical records necessary to 
adjudicate the appeal.  The RO also secured a relevant 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  Accordingly, there is no 
indication that the Board proceeding to adjudicate the appeal 
with respect to this issue will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Entitlement to an initial rating in excess of 10 percent for 
tinnitus

The June 2000 rating decision granted service connection and 
an initial 10 percent rating for tinnitus from July 3, 1998, 
and the veteran perfected a timely appeal of the initial 
rating.  

Following the veteran's March 1999 formal application for 
service connection and while this appeal was still pending, 
the rating criteria for tinnitus were revised effective 
June 10, 1999 and June 13, 2003.  For the period prior to 
June 10, 1999, the Board will apply only the oldest criteria.  
For the period from June 10, 1999 to June 13, 2003, the Board 
will apply the more favorable of the two older criteria.  For 
the period from June 13, 2000, the Board will apply the most 
favorable of all three criteria.  See VAOPGCPREC 3-2000 
(2000).

Under the criteria in effect prior to June 10, 1999, 
persistent tinnitus, as a symptom of head injury, concussion, 
or acoustic trauma, was assigned a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998) (effective 
prior to June 10, 1999).  Under the criteria effective June 
10, 1999, recurrent tinnitus was assigned a 10 percent 
evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) 
(effective June 10, 1999).  VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended June 10, 1999, authorize a single 10 percent 
evaluation for tinnitus, regardless of whether it is 
perceived as unilateral, bilateral, or in the head, and that 
separate tinnitus ratings for each ear may not be assigned 
under Diagnostic Code 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 (2003).  Under the criteria effective June 
13, 2003, recurrent tinnitus is assigned a 10 percent 
evaluation.  Assign only a single evaluation for tinnitus, 
whether the sound is perceived in one year, two ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) 
(effective June 13, 2003).  

All three sets of criteria are equally favorable to the 
veteran because he was granted the maximum 10 percent rating 
from the earliest possible date after service.  There is no 
basis upon which to assign a higher schedular disability 
rating.  Therefore, the remaining issue before the Board is 
whether an extra-schedular rating is in order.  

A claim may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) if there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  There is no such 
evidence in this case.  That is, there is no indication that 
the veteran has ever been hospitalized for tinnitus.  In 
addition, there is no evidence or allegation that tinnitus 
causes any interference with employment.  Therefore, referral 
for consideration of any extra-schedular rating is not 
warranted.   


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.  
REMAND

For the remaining eight claims, the Board finds that a remand 
is required.  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A.  Specifically, VA has a duty to 
assist the veteran in obtaining or confirming the 
unavailability of his reserve medical records.  38 U.S.C.A. 
§ 5103A(c).  Whenever the VA attempts to obtain records from 
a Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  A June 2000 Army letter offered 
in response to a request for records indicates that the 
request should be resubmitted in early 2001.  Review of the 
claims folder does not demonstrate that this was done.  In 
addition, in a June 1999 statement, the veteran identified 
military hospital and clinic medical records that he believed 
were missing from the record.  No attempt has been made to 
obtain these records or confirm their unavailability.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).    

In addition, a remand is also necessary to schedule the 
veteran for new VA joints, skin, spine, respiratory, and foot 
examinations.  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  See 38 C.F.R. § 3.327 (2003); also see 
38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To constitute a useful 
and pertinent rating tool, a rating examination must be 
sufficiently contemporaneous to allow the adjudicator to make 
an informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  
In this case, the last VA general medical examination took 
place in July 1999 and the last VA respiratory examination 
took place in April 2000.  More current findings are 
necessary to determine the level of disability associated 
with the veteran's service-connected left knee, left little 
finger, lumbosacral, and left hip disabilities and shortness 
of breath.  

In addition, in a disability compensation claim, VA is 
required to obtain a medical examination or opinion if there 
is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  
38 U.S.C.A. § 5103A(d).  In this case, the Board finds that 
an examination is also necessary to determine whether the 
veteran has a current left foot disability resulting from 
service.    

Finally, the Board observes that there have been a number of 
changes to the rating schedule that affect the instant 
appeal.  Specifically, VA promulgated new rating criteria for 
ankylosis and limitation of motion of the digits of the 
hands, which became effective August 26, 2002, new rating 
criteria for scars, which became effective August 30, 2002, 
and new rating criteria for disabilities of the spine, which 
became effective September 26, 2003.  On remand, the RO must 
consider and discuss the amended criteria where appropriate.  
See VAOPGCPREC 3-2000.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Obtain the veteran's available 
reserve medical records from Director, 
National Archives and Records 
Administration, 9700 Page Avenue, St. 
Louis, Missouri 63132-5100.  Also obtain 
the available June 1976 to July 1998 
medical records from the six military 
medical facilities identified in the 
veteran's June 1999 lay statement, which 
include: a) Troop Medical Clinic at 
McClelland Air Force Base, California; b) 
David Grant Medical Center at Travis Air 
Force Base, California; c) Mather Air 
Force Base Hospital/Medical Clinic, 
California; d) Letterman Army Medical 
Center, The Presidio of San Francisco, 
California; e) Oak Knoll Naval Hospital, 
also known as Oakland Naval Hospital, 
Oakland, California; and f) Troop Medical 
Clinic at Moffett Naval Air Station, 
Mountain View, California.  If records 
cannot be obtained, obtain written 
confirmation of their unavailability, and 
inform the veteran of the records that we 
were unable to obtain, including the 
efforts made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  After completion of Step #1, contact 
the appropriate VA medical facility(ies) 
to schedule VA joints, skin, spine, 
respiratory, and foot examinations for 
the veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

a.  The VA joints examiner should take x-
rays of the left knee, fingers of the 
left hand, and left hip; conduct any 
further indicated studies; note whether 
the claims folder was reviewed before the 
x-rays and examination; and state a 
medical opinion as to: 

i) the effects of service-connected 
residuals of the left knee injury upon 
the veteran's ordinary activity, 
including employment; ii) whether 
service-connected residuals of the left 
knee injury could significantly limit 
functional ability during flare-ups or on 
extended use; iii) loss of range of 
motion portrayed in degrees, including 
additional range of motion loss due to 
pain on use or during flare-ups; iv) if 
present note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing; 

v) the effects of the service-connected 
status post dislocation of the left 
little finger upon the veteran's ordinary 
activity, including employment; vi) 
whether the veteran is currently left-
handed or right-handed; vii) whether the 
residuals of dislocation of the left 
little finger could significantly limit 
functional ability during flare-ups or 
when the left hand is used repeatedly 
over a period of time; viii) loss of 
range of motion of each finger of the 
left hand portrayed in degrees, including 
any additional range of motion loss due 
to pain on use or during flare-ups; 
ix) upon flexion of the fingers, 
measurement of the gap between the finger 
tips and median transverse fold (proximal 
transverse crease) of the palm; x) range 
of rotation and angulation of the 
fingers; xi) measurement of the gap 
between the thumb pad and the fingers 
with the thumb attempting to oppose the 
fingers; xii) if present in the left 
hand, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing; 

xiii) the effects of the service-
connected status post left hip 
bursitis/tendonitis upon the veteran's 
ordinary activity, including employment; 
xiv) whether service-connected status 
post left hip bursitis/tendonitis could 
significantly limit functional ability 
during flare-ups or when the left hip is 
used repeatedly over a period of time; 
xv) loss of range of motion of the left 
hip portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; xvi) if 
present in the left hip, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the VA joints examiner must 
be accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

b.  The VA skin examiner should conduct 
any indicated studies; note whether the 
claims folder was reviewed before the 
examination; and state a medical opinion 
as to: i) a full description of the 
effects of scar(s) resulting from 
service-connected status post dislocation 
of the left little finger upon the 
veteran's ordinary activity, including 
employment as a private investigator; 
ii) measured area covered by left little 
finger scar(s); iii) limitation of motion 
due to the left little finger scar(s); 
and iv) if present, note poor 
nourishment, repeated ulceration, 
tenderness and pain on objective 
demonstration, underlying soft tissue 
damage, and frequent loss of skin cover 
over the scar(s).  Any opinions expressed 
by the VA skin examiner must be 
accompanied by a complete rationale.  

c.  The VA spine examiner should take x-
rays of the lumbosacral spine; conduct 
any further indicated studies; note 
whether the claims folder was reviewed 
before the examination; and state a 
medical opinion as to: i) the effects of 
the service-connected chronic lumbosacral 
strain upon the veteran's ordinary 
activity, including employment; 
ii) whether service-connected chronic 
lumbosacral strain could significantly 
limit functional ability during flare-ups 
or when the lumbosacral spine is used 
repeatedly over a period of time; 
iii) loss of range of motion of the 
lumbosacral spine portrayed in terms of 
the degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and iv) if present in the 
lumbosacral spine, note crepitation, less 
or more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA spine examiner must be 
accompanied by a complete rationale.  
DeLuca, 8 Vet. App. at 206.  

d.  The VA respiratory examiner should 
take a chest x-ray; conduct a pulmonary 
function test, which measures Forced 
Vital Capacity, Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method, and maximum exercise 
capacity in ml/kg/min oxygen consumption 
with cardiorespiratory limitation; 
conduct any further indicated studies; 
state whether the claims folder was 
reviewed; and state a medical opinion as 
to: i) a full description of the effects 
of service-connected shortness of breath 
upon the veteran's ordinary activity, 
including employment as a private 
investigator; ii) Forced Vital Capacity; 
iii) Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method; iv) maximum exercise capacity in 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation; v) whether 
the veteran has cor pulmonale and 
pulmonary hypertension; and vi) whether 
the veteran requires outpatient oxygen 
therapy.  Any opinions expressed by the 
VA respiratory examiner must be 
accompanied by a complete rationale.  

e.  The VA foot examiner should take left 
foot x-rays, conduct any further 
indicated studies; state whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the medical 
classification of the veteran's current 
left foot disability(ies) if any, and the 
data for classification; and ii) whether 
the probability is less than, equal to, 
or greater than 50 percent that a left 
foot disability, claimed as status post 
left foot cramp, resulted from service-
connected left knee, lumbosacral, or left 
hip disabilities; falling down stairs in 
April 1979; foot trouble in May 1979; 
left foot pain from 1992 to 1994; 
metatarsalgia of the left foot in October 
1994; or any other event in service from 
June 1976 to June 1979 or September 1985 
to July 1998.  Any opinions expressed by 
the VA foot examiner must be accompanied 
by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims based upon 
the entire evidence of record.  Where 
appropriate, the RO must consider and 
discuss amended disability rating 
criteria.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



